                                                                                  03/29/2019

                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA

                                   CHARLOTTESVILLE DIVISION


   BRENNAN M. GILMORE,                              CASE NO. 3:18-cv-00017
                                    Plaintiff,
          v.                                        ORDER
   ALEXANDER (“ALEX”) E. JONES, ET AL.,             JUDGE NORMAN K. MOON
                                    Defendants.

         This matter is before the Court upon Defendants’ multiple motions to dismiss. (Dkts. 46;

  56; 58). For the reasons stated in the accompanying memorandum opinion, the Court hereby

  ORDERS the following:

        Defendant West’s motion to dismiss, (dkt. 58), is hereby GRANTED IN PART and
         DENIED AS MOOT IN PART. West’s motion to dismiss pursuant to Fed. R. Civ. P.
         12(b)(2) is GRANTED, and West is hereby dismissed from this action without prejudice.
         West’s other motions to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) are
         DENIED AS MOOT.

        Defendants Creighton, Hoft, Stranahan, Wilburn, Hickford, and Words-N-Ideas’s motion
         to dismiss, (dkt. 46), is GRANTED IN PART and DENIED IN PART. Defendants’
         motions to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(2) are DENIED.
         Defendants’ motion to dismiss Plaintiff’s defamation claims pursuant to Fed. R. Civ. P.
         12(b)(6) is DENIED but their motion to dismiss Plaintiff’s intentional infliction of
         emotional distress (IIED) claims pursuant to Fed. R. Civ. P. 12(b)(6) is GRANTED, and
         those claims are hereby dismissed without prejudice.

        Defendants Jones, McAdoo, InfoWars, and Free Speech Systems’ motion to dismiss,
         (dkt. 56), is GRANTED IN PART and DENIED IN PART. Defendants’ motion to
         dismiss pursuant to Fed. R. Civ. P. 12(b)(2) is DENIED. Defendants’ motion to dismiss
         Plaintiff’s defamation claims pursuant to Fed. R. Civ. P. 12(b)(6) is DENIED but their
         motion to dismiss Plaintiff’s IIED claims pursuant to Fed. R. Civ. P. 12(b)(6) is
         GRANTED, and those claims are hereby dismissed without prejudice.

        Defendants’ motions for immunity and attorneys fees under Va. Code § 8.01-223.2,
         (dkts. 46; 56; 58), are DENIED. Defendants’ motions for immunity and attorneys fees
         under Tex. Civ. Prac. & Rem. Code § 27.001, (dkts. 56; 58), are DENIED AS MOOT.




Case 3:18-cv-00017-NKM-JCH Document 124 Filed 03/29/19 Page 1 of 2 Pageid#: 1794
        It is so ORDERED.

        The Clerk of the Court is hereby directed to send a certified copy of this order and the

  accompanying memorandum opinion to all counsel of record.

                      29th day of March, 2019.
        Entered this ______




Case 3:18-cv-00017-NKM-JCH Document 124 Filed 03/29/19 Page 2 of 2 Pageid#: 1795
